Lyle Brown, Justice. Our Supreme Court Rule 9 (d) provides, among other things, that the appellants provide an abstract of the record as is necessary to an understanding of all questions presented to us for decision. The Rules of the Supreme Court are to be found in Ark. Stat. Ann., Vol. 3A, 1962 Replacement, beginning at page 102 of the 1973 pocket supplement. This case is affirmed for failure to comply with the recited portion of Rule 9 (d). The trial court entered a detailed judgment consisting of four pages. The judgment sets out many specific findings of facts and conclusions of law covering the numerous facets of the case. (The case was tried to the court without a jury.) Appellant’s abstract of the judgment consists of ten lines which actually is an abstract only of the last paragraph of the court’s judgment. An abstract of all the specific findings of the court is necessary to an understanding of the issues to be decided. We do not consider our action unduly harsh because a majority of the court would have affirmed on the merits had they been reached. Affirmed.